Title: To George Washington from Timothy Pickering, 7 February 1797
From: Pickering, Timothy
To: Washington, George


                        
                            Candidates for Office
                            
                        c.7 February 1797
                        William Claiborne, of the State of Tennessee—to be district judge. Recommended
                            by General Marshall—and strongly by Colo. Carrington.
                        David Campbell, late a Judge of that Territory, is recommended for District
                            Judge, by a Mr Roane the friend of James Ross Esqr. whom relies on his discernment &
                            probity in the recommendation.
                        Elias Baccman, a merchant of Gottenburg in Sweden, to be Consul for that city.
                            There are ample certificates of his respectability as a merchant, of his abilities &
                            irreproachable character. Colo. Hamilton who has seen the recommendations, interests himself
                            in his favour. Mr Barcman writes English well.
                        Isaac Cox Barnet, a native of New Jersey, residing at Brest, to be consul for
                            that port. The young gentleman writes very handsomely. He is the nephew of Mr Boudinot, who
                            warmly recommends him for his abilities and good qualities. The sentiments expressed in his
                            letter to Mr B. do him honor.
                        Nicholas Clary, a native of Marseilles, and a relation to Mr Cathalan our Consul
                            there, to be Consul at Genoa, where he resides. Daniel Ludlow & Co. at New-York
                            recommend him for the respectability of his commercial and private character.
                        
                        Francis Childs, late printer at New York, now in Europe, and who proposes to
                            reside at Genoa, is strongly recommended by Mr Dayton to be consul there. He has been some
                            few years conceerned in Commerce & has a good acquaintance with it, as Mr Dayton informs.
                            He is one of the commercial house in which Mr Dayton is a partner.
                        G. di Dominico, a Genoese, desires the same office. He refers to his friend Mr Ravara, the Genoese Consul here for his character.
                        Conrad Frederick Wagner, to be Consul at Trieste (a port of the Emperor of
                            Germany on the Adriatic) where he says he has been 17 years Consul for Sweden. The British,
                            Spanish & Portuguese Consuls there certify that he is the Consul of Sweden. Joseph
                            Donaldson at Leghorn has written in his favour for the appointment. Mr Wagner writes English
                            well.
                        
                    